Exhibit 99.2 magicJack Expects to Post over $39 Million in GAAP Revenue and Over $0.70 per Share in Operating Income in Q4 2012 with GAAP Q4 and Whole Year 2012 Income to be Well Above Previous Estimates Company expects to exit 2012 with lower share count of18.8 million shares and $40 million in cash and investments West Palm Beach, FL, and Netanya, Israel ­ December 28, 2012 - magicJack VocalTec, Ltd. (Nasdaq: CALL) (the “Company”), the Voice Experts and cloud communications leader that invented voice over IP (VoIP) and sold over ten million magicJacks®, announces higher estimates for Q4 and full year 2012. For Q4, the Companyexpects to haveover $0.70 per share of operating income. These estimatesincreased based on lower telecom expenses, higher receipts and a reduction in legal, advertising, media and otherexpenses. The Company had 19.3 million shares outstanding at end of Q3 2012, and cash and investments of $34.3 million. The Company has reduced share count by approximately 500,000 shares and increased cash and investments by $6 million since last quarter (Q3 2012). The Company expects to end this year with approximately 18.8 million shares outstanding and approximately $40 million in cash and investments, and continues to drastically reduce its telecom costs while increasing access charge collections. Although the Company typically focuses onGAAP numbers, it wants its investors to clearly understand that the deferred revenue liabilities reported in Q3 2012 of $127.3 million will end up having a fractionof that amount of real cash outlay.In other words, under GAAP, deferred revenue liabilities are not cash liabilities. The Company’s liquidity and cash generation has been so large because deferred revenue liabilities required only a small cash outlay, and we expect the same pro rata outlays and possiblybetter in the future. In the past, the Company has not broken out many non-GAAP details, but intends to include more non-GAAP details in future earnings releases. The Company will continue to inform investors of any developments that may be deemed important during its buyback program. Operating income does not include one-time charges including charitable donations and other income. magicJack CEO Dan Borislow stated, "Our results for 2012 will exceed expectations. We leave the year with little litigationand having addedimportant new assets. Our future goals have been established with precise plans for achieving them for 2013. I want to thank our employees for a job well done and a specialshout out to Greg Wood, Peter Russo, Kirill, Dr. Y.W. Sing, Jonathan, Bin, Mary, Greg, Shelby and the Boys.” The company will host a conference call today for investors at 10:00 a.m. ET. Conference call details are as follows: U.S. Toll Free: International: +1.708.290.1372 Conference ID: This press release contains forward-looking statements that involve substantial risks and uncertainties. All statements, other than statements of historical facts, contained in this press release, including statements about our projected revenues, cash flows, strategy, future operations, new product introductions and customer acceptance, future financial position, future revenues, projected costs, prospects, plans and objectives of management, are forward-looking statements. Many factors could cause our actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements.
